Citation Nr: 1418478	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  13-00 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and The Veteran's Wife


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1963 to May 1965.  He also had subsequent reserve duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The service treatment records were associated with the claims file in May 2012, after the May 2009, October 2009 and January 2011 rating decisions.  Accordingly, 38 C.F.R. § 3.156(c) applies and the claim will be reconsidered on the merits.  38 C.F.R. § 3.156(c)(noting that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim). 

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference in January 2014.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that there are VA medical records dated January 2011 to January 2012.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  
  


FINDINGS OF FACT

1.  The Veteran has current bilateral hearing loss related to his military service.

2.  The Veteran has current tinnitus related to his military service and/or his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred in active service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.385 (2013).

2.  Resolving all reasonable doubt in favor of the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for bilateral hearing loss and tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In January 2011, the Veteran underwent a VA examination in connection with his claims, which showed current tinnitus and hearing loss for VA purposes as it reflects thresholds above 40 decibesl in the 4000 hertz frequency of the right ear and in the 2000, 3000 and 4000 hertz frequencies of the left ear.  See 38 C.F.R. § 3.385.  

The Veteran's military occupational specialty was medical specialist.  He has consistently and credibly testified that as an Army medic he was required to attend training exercises involving live ammunition and combat simulation.  He has testified that he was exposed to loud noises during these trainings and did not wear ear protection.  As such he has an inservice event and the remaining question is whether there is a link or nexus.  

The January 2011 VA examiner opined that she could not determine the cause of the Veteran's hearing loss and tinnitus without resorting to speculation.  In an addendum opinion dated December 2012, a new VA examiner found that the Veteran's hearing loss and tinnitus were not due to noise exposure while in service because the Veteran's service treatment records made no mention of such issues while in service.  These opinions are of little probative value in that they both relied solely on the lack of in service treatment and/or diagnosis to support their opinions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Veteran submitted a medical opinion from a private doctor, Dr. P.R. (initials used to protect privacy), which, after a discussion of the Veteran's military service, diagnosed the Veteran with noise induced hearing loss and tinnitus secondary to hearing loss.  The Board finds that Dr. P.R.'s medical opinion is more probative than the January 2011 and December 2012 VA examiners' opinions in that Dr. P.R.'s opinions considered the lay testimony of noise exposure and were more adequately supported by rationale.  

In light of the private opinion of Dr. P.R. and the Veteran and his spouse's competent and credible testimony that he has had hearing loss and tinnitus since active duty service, the Board concludes that there is at least reasonable doubt as to whether the Veteran's current bilateral hearing loss and tinnitus are related to his military service.  Accordingly, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


